Citation Nr: 1512991	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for tinea versicolor, rated as 30 percent disabling prior to May 1, 2014, and noncompensable thereafter, to include whether reduction from 30 percent to noncompensable, effective May 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which continued the Veteran's 30 percent rating for the service-connected tinea versicolor.  

During the course of the appeal, in a February 2014 rating decision, the RO reduced the rating for the Veteran's tinea versicolor from 30 percent to noncompensable, effective May 1, 2014.  Although, the Veteran did not specifically appeal this rating decision, the issue of whether an increased rating for the Veteran's tinea versicolor was on appeal.  In this regard, the Board observes that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  As such, the matter of whether the reduction was proper is inextricably intertwined with the issue of whether a higher rating is warranted and, in turn, is also currently before the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such files reveals VA treatment records dated through March 2013 and a November 2013 VA examination report located in Virtual VA; and November 2013 and February 2014 rating decisions concerning the rate reduction as well as a December 2014 brief submitted by the Veteran's representative located in VBMS.  The remainder of the documents in the Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, the Veteran was afforded VA examinations in September 2012, March 2013 and November 2013 to evaluate the severity of his tinea versicolor.  However, at all of the examinations, it was reported that the Veteran's skin disorder was worse during the summer months due to the heat and humidity.  Moreover, an August 2012 VA treatment record showed that the rash was worsening on the Veteran's legs, which supports the assertion that the Veteran's skin disorder is worse during summer.  Examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as in the instant case.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In this regard, none of the Veteran's VA examinations have been performed during the summer months, or the active stage of his skin disorder.  Accordingly, as Veteran has not been afforded a VA skin examination during an active stage of the disorder, the Board finds that this issue must be returned for another examination to be scheduled during the summer months.  Additionally, in light of the reduction, the examiner should also opine whether there has been any change in the severity of the Veteran's skin disorder since the August 2012 claim for increase.  

Moreover, the record contains VA treatment records dated from March 2013.  However, more recent treatment records may be available.  Thus, in light of the need to remand for other matters, the Board finds that additional VA treatment records from March 2013 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records March 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO should arrange for the Veteran to undergo an appropriate VA skin examination during the summer months, or active stage of the disease, to assess the severity during the active phase of the disease.  The claims folder must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders.  

Specifically, the examiner should identify the percentage of the entire body, and the percentage of the exposed areas affected.  The physician should also clearly indicate whether the use of systemic therapy such as corticosteroids or other immunosuppressive drugs is or has been required, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the skin disability causes limitation of function of an affected part, the examiner should describe such limitation, as appropriate.

The examiner should also indicate whether there has been any change(s) in severity of the skin disability since the August 2012 claim for increase.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




